347 S.W.3d 177 (2011)
Elvis BRANDON, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95628.
Missouri Court of Appeals, Eastern District, Division Four.
August 30, 2011.
*178 Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Elvis Brandon, Jr. (hereinafter, "Movant") appeals the denial of his Rule 24.035 post-conviction motion without an evidentiary hearing. Movant pleaded guilty to one count of deviate sexual assault in the first degree, Section 566.070 RSMo (2000), and one count of possession of a controlled substance, Section 195.202 RSMo (2000). Movant was sentenced to a term of one year imprisonment for deviate sexual assault and five years' imprisonment on the possession of a controlled substance count, to run concurrently. Movant raises two points on appeal. First, Movant claims the motion court abused its discretion in denying his motions to withdraw his guilty pleas pursuant to Rule 29.07(d). Second, Movant claims his plea was rendered involuntary when defense counsel promised him he would receive one year imprisonment on each count to run concurrently in exchange for pleading guilty.
We have reviewed the briefs of the parties, the legal file and transcript, and find the motion court's decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).